Filed 12/13/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 187







State of North Dakota, 		Plaintiff and Appellee



v.



Christopher Allen Gandesbery, 		Defendant and Appellant







No. 20070197







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Douglas R. Herman, Judge.



AFFIRMED.



Per Curiam.



Mark R. Boening, Assistant State’s Attorney, and Charles J. Sheeley, third-

year law student, under the Rule on Limited Practice of Law by Law Students, Cass County Courthouse, P.O. Box 2806, Fargo, ND 58103-2806, for plaintiff and appellee; on brief.



Dennis D. Fisher, 3431 4th Avenue South, Suite 200, Fargo, ND 58103, for defendant and appellant; on brief.

State v. Gandesbery

No. 20070197



Per Curiam.

[¶1]	Christopher Gandesbery appeals from the district court’s order revoking his probation.  Gandesbery argues the district court should have shown more leniency because of his mother’s illness and because a one-year prison term is not mandated by the North Dakota Century Code.

[¶2]	The district court’s order is affirmed under N.D.R.App.P. 35.1(a)(2) and (4).

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom